Exhibit 10.5

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made by and between Clayton
Williams Energy, Inc., a Delaware corporation (the “Company”), and Michael L.
Pollard (“Employee”) effective as of March 1, 2010 (the “Effective Date”).

 

WHEREAS, the Company desires to employ Employee and Employee desires to be
employed by the Company and to commit himself to serve the Company on the terms
herein provided;

 

NOW, THERFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Employment. The Company shall employ
Employee, and Employee accepts employment with the Company, upon the terms and
conditions set forth in this Agreement for the period beginning on the Effective
Date and ending on the third anniversary of such date (the “Initial Term”);
provided, however, that (a) on such third anniversary date (and on the fourth
and fifth anniversary dates of the Effective Date thereafter), the term of this
Agreement will automatically (without any action by either party) be extended
for one additional year (each, a “Renewal Period”), unless, at least 90 days
prior to either the third, fourth, or fifth anniversary date of the Effective
Date, as applicable, the Company or Employee has given written notice to the
other party (a “Non-Renewal Notice”) that the Company or Employee does not wish
to extend the term of the Agreement (a “Non-Renewal”), and (b) the Initial Term
or any Renewal Period, as applicable, may be terminated prior to the expiration
thereof in accordance with Section 4.  Either party may elect not to renew this
Agreement; provided, that, if no Non-Renewal Notice is given, and if this
Agreement is not terminated earlier in accordance with Section 4, the Agreement
will expire by its terms on the sixth anniversary of the Effective Date, unless
extended by mutual agreement of the parties hereto.  The term “Employment Term”
means the period from the Effective Date until the expiration of the Initial
Term and any applicable Renewal Period pursuant to this Section 1 or in
accordance with Section 4 of this Agreement.

 

2.                                      Position and Duties.

 

(a)                                  During the Employment Term, Employee shall
hold the title of Vice President - Accounting.  The Company and Employee agree
that the Employee shall have duties and responsibilities consistent with the
position set forth above in a company the size and of the nature of the Company,
and such other duties and authority that are assigned to Employee from time to
time by the Company’s Board of Directors (the “Board”), or such other officer of
the Company as shall be designated by the Board.  Employee shall report to the
Board, or to such other officer of the Company as shall be designated by the
Board.

 

(b)                                 Employee agrees to devote his best efforts
and his full business time and attention to the business and affairs of the
Company.  Employee shall perform his duties and responsibilities to the best of
his abilities in a diligent and professional manner, and agrees to comply with
all of the policies of the Company, including such policies with respect to
legal

 

1

--------------------------------------------------------------------------------


 

compliance, conflicts of interest, confidentiality and business ethics as are
from time to time in effect.  During the Employment Term, Employee shall not
engage in any business activity which, in the reasonable judgment of the Board,
conflicts or interferes with the duties and responsibilities of Employee
hereunder, whether or not such activity is pursued for gain, profit or other
pecuniary advantage, without the prior written approval of the Company or engage
in or be employed by any other business; provided, however, that the foregoing
provisions of this Section 2 shall not limit or prohibit Employee from engaging
in community, charitable and social activities, personal investment activities
and the endeavors set forth on Exhibit A attached hereto, in each case not
interfering with the Employee’s performance and obligations hereunder.  For the
avoidance of doubt, this Section 2 shall not limit or prohibit Employee from
providing services to or for the benefit of the Williams Entities pursuant to
the Second Amended and Restated Service Agreement dated as of March 1, 2005 by
and among the Company and the Williams Entities (as defined therein), as amended
from time to time.

 

(c)                                  Employee acknowledges and agrees that
Employee owes a duty of loyalty, fidelity and allegiance to act at all times in
the best interests of the Company and to do no act that would injure the
business, interests, or reputation of the Company or any of its Affiliates.  In
keeping with these duties, Employee shall make full disclosure to the Company of
all significant business opportunities pertaining to the Company’s business and
shall not appropriate for Employee’s own benefit business opportunities
concerning the subject matter of the fiduciary relationship.  Except as set
forth in Section 5(d)(ii), for purposes of this Agreement, the term “Affiliate”
shall mean an individual or entity that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a specified individual or entity.

 

3.                                      Compensation.

 

(a)                                  Base Salary.  During the Employment Term,
Employee’s base salary shall be $226,567.62 per annum, which salary may be
increased (but not decreased) by the Board (or a designated committee thereof)
in its discretion (the “Base Salary”), which Base Salary shall be payable in
regular installments in accordance with the Company’s general payroll practices
and subject to withholding and other payroll taxes.

 

(b)                                 Annual Bonus.  Employee shall be eligible to
receive one or more bonuses each year during the Employment Term to be
determined by the Board (or a designated committee thereof), in its sole
discretion based on performance or other criteria to be adopted by the Board (or
a designated committee thereof).  Any bonus amount earned with respect to a
calendar year shall be paid in a cash lump sum no later than March 15 of the
following calendar year.

 

(c)                                  Employee Benefits.  Employee will be
entitled during the Employment Term to receive such welfare benefits and other
fringe benefits (including vacation, medical, dental, life insurance, 401(k) and
other employee benefits and perquisites, such as club membership dues) as the
Company may offer from time to time to similarly situated executive level
employees, subject to applicable eligibility requirements.  The Company shall
not, however, by reason of this Section 3(c), be obligated to institute,
maintain, or refrain from

 

2

--------------------------------------------------------------------------------


 

changing, amending, or discontinuing any such benefit plan or program, so long
as any such changes are similarly applicable to similarly situated employees of
the Company.

 

(d)                                 Business Expenses.  The Company shall
reimburse Employee for all reasonable expenses incurred by him in the course of
performing his duties under this Agreement to the extent consistent with the
Company’s written policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documentation of such expenses.  Notwithstanding
any provision in this Agreement to the contrary, the amount of expenses for
which Employee is eligible to receive reimbursement during any calendar year
shall not affect the amount of expenses for which Employee is eligible to
receive reimbursement during any other calendar year within the Employment
Term.  Reimbursement of expenses under this Section 3(d) shall be made no later
than the last day of the calendar year following the calendar year in which the
expense was incurred.  Employee is not permitted to receive a payment or other
benefit in lieu of reimbursement under this Section 3(d).

 

(e)                                  Long Term Incentive Compensation.  Employee
may, as determined by the Board (or a designated committee thereof) in its sole
discretion, periodically receive grants of, or payments under, equity or
non-equity related awards pursuant to the Company’s long-term incentive plan(s),
including the APO Incentive Plan, the APO Reward Plans, the SWR Reward Plan, the
APO Working Interest Trusts, the APO Working Interest Grant, or any similar or
successor plan(s) (collectively, “Incentive Plans”), subject to the terms and
conditions thereof.  Any grants previously awarded to Executive pursuant to the
Company’s Incentive Plans that are outstanding on the Effective Date hereof
shall, except as otherwise provided in this Agreement, continue to be governed
by the terms and conditions of the Incentive Plans.

 

(f)                                    Automobile Allowance.  During the
Employment Term, Employee will be entitled to receive a car allowance in
accordance with the Company’s automobile allowance policy in effect from time to
time.

 

4.                                      Termination of Employment.  Unless
otherwise agreed to in writing by the Company and Employee, Employee’s
employment hereunder may be terminated under the following circumstances:

 

(a)                                  Death.  Employee’s employment hereunder
shall terminate upon his death.

 

(b)                                 Disability.  Employee’s employment hereunder
shall terminate upon a determination that he has incurred a Disability.  For
purposes of this Agreement, “Disability” means, at any time the Company sponsors
a long-term disability plan for the Company’s employees, “disability” as defined
in such long-term disability plan for the purpose of determining a participant’s
eligibility for benefits, provided, that if the long-term disability plan
contains multiple definitions of disability, “Disability” shall refer to that
definition of disability which, if Employee qualified for such disability
benefits, would provide coverage for the longest period of time.  The
determination of whether Employee has a Disability shall be made in good faith
by the person or persons required to make disability determinations under the
long-term disability plan.  If Employee is not covered under the Company’s
long-term disability plan or if the Company does not sponsor a long-term
disability plan at such time, then the term

 

3

--------------------------------------------------------------------------------


 

“Disability” hereunder shall mean a “permanent and total disability” as defined
in section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the
“Code”), and, in this case, the existence of any such Disability shall be
certified by a physician acceptable to both the Company and Employee.  In the
event the parties are not able to agree on the choice of a physician, each party
shall select a physician who, in turn, shall select a third physician to render
such certification.

 

(c)                                  Termination by the Company.  The Company
may terminate Employee’s employment with or without Cause.  For purposes of this
Agreement, the term “Cause” means Employee (i) has been convicted of a
misdemeanor that involves intentionally dishonest behavior or that the Company
determines in good faith will have a material adverse effect on the reputation
of the Company or any felony, (ii) has engaged in conduct which is materially
injurious (monetarily or otherwise) to the Company or any of its Affiliates
(including misuse of the Company’s or an Affiliate’s funds or other property),
(iii) has engaged in gross negligence or willful misconduct in the performance
of his duties for the Company, (iv) has willfully refused without proper legal
reason to perform his duties for the Company, (v) has breached any material
provision of this Agreement or any other agreement between the Company and
Employee, or (vi) has breached any material corporate policy maintained and
established by the Company that is of general applicability to executives of the
Company; provided, however, as to clauses (iv), (v) and (vi) contained in this
Section 4(c), if such acts or omissions could be cured by Employee (as
reasonably determined by the Board), the Company must give Employee written
notice of the acts or omissions constituting Cause and, in such case, no
termination shall be for Cause unless and until Employee fails to cure such acts
or omissions within 10 days following receipt of such written notice.

 

(d)                                 Termination by Employee.  Employee may, upon
giving the Company no less than 30 days advance written notice, terminate
Employee’s employment without Good Reason or for Good Reason.  For purposes of
this Agreement, the term “Good Reason” shall mean, without the express written
consent of Employee, the occurrence of one of the following: (i) any action or
inaction that constitutes a material breach by the Company of this Agreement,
(ii) a material reduction in Employee’s Base Salary, including any series of
salary reductions (whether or not related) that are not agreed to by Employee in
writing and that, individually or in the aggregate, result in a material
reduction when compared to Employee’s Base Salary in effect on the Effective
Date or as adjusted after the Effective Date in accordance with Section 3(a)
hereof or with Employee’s prior written consent, (iii) a material diminution in
Employee’s authority, duties or responsibilities or the assignment of duties to
Employee that are not materially commensurate with Employee’s position with the
Company, or (iv) a change in the geographic location at which Employee must
normally perform services to a location outside of Midland County, Texas.  For
the avoidance of doubt, any reduction in Employee’s Base Salary, regardless of
amount, could be material if, in light of all other facts and circumstances, a
reasonable person in the position of Employee would consider it important.  In
the case of Employee’s allegation of Good Reason, (A) Employee shall provide
notice to the Company of the event alleged to constitute Good Reason within 60
days of the occurrence of such event, and (B) the Company shall have the
opportunity to remedy the alleged Good Reason event within 30 days from receipt
of notice of such allegation.

 

4

--------------------------------------------------------------------------------


 

5.                                      Compensation Upon Termination.

 

(a)                                  For Cause or Without Good Reason.  In the
event Employee’s employment is terminated by the Company for Cause or by the
Employee without Good Reason, Employee shall be entitled to receive (i)
Employee’s full Base Salary through the Date of Termination at the rate then in
effect, (ii) reimbursement of any expenses to the extent such amounts have
accrued through the Date of Termination, and (iii) such employee benefits, if
any, as to which Employee may be entitled pursuant to the terms governing such
benefits (such amounts set forth in (i), (ii) and (iii) shall be collectively
referred to herein as the “Accrued Rights”).

 

(b)                                 Death or Disability.  In the event
Employee’s employment terminates by reason of his death or Disability, Employee
(or his estate) shall be entitled to receive the Accrued Rights and all
outstanding equity and non-equity based awards (including any awards or
interests under the Incentive Plans) held by Employee immediately prior to the
Date of Termination shall become fully vested as of such date; provided, that,
notwithstanding the foregoing, any awards or interests held by Employee as of
the Date of Termination under any Incentive Plan shall continue to be governed
by the terms and conditions of such plans relating to the forfeiture of awards
that are fully vested.  In addition, Employee shall be entitled to receive the
following, provided Employee (or his estate) delivers to the Company, within 45
days following the Date of Termination, a properly executed release in
accordance with Section 8 of this Agreement:

 

(i)                                     a lump sum payment equal to 18 months’
worth of Employee’s Base Salary in effect on the Date of Termination (determined
without regard to any reduction in Base Salary imposed by the Company in
violation of Section 3(a) hereof), payable as soon as practicable but no later
than the earlier of (A) March 15 following the calendar year in which
termination occurs or (B) 90 days following the Date of Termination; and

 

(ii)                                  Employee (in the case of a termination due
to Disability), his spouse and eligible dependents (to the extent covered
immediately prior to such termination) shall continue to be eligible to
participate in all of the Company’s group health plans on the same terms and
conditions as active employees of the Company for a period of one (1) year
following the Date of Termination.  If benefits are continued pursuant to this
Section 5(b)(ii) during a period when, in the absence of the benefits provided
in this Section 5(b)(ii), Employee or his dependants would not be entitled to
continuation coverage under Section 4980B of the Code, Employee and his
dependants shall receive reimbursement for all medical expenses no later than
the end of the calendar year immediately following the calendar year in which
the applicable expenses were incurred.  The health care continuation coverage
period under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), Code Section 4980B, or any replacement or successor provision
of United States tax law, shall run concurrently with the period during which
continued benefits are being provided pursuant to this Section 5(b)(ii).

 

(c)                                  Without Cause, For Good Reason or
Non-Renewal.  In the event Employee’s employment is terminated by the Company
without Cause, by Employee for Good Reason or due to a Non-Renewal that results
from a Non-Renewal Notice given by the Company, Employee shall be entitled to
receive payment of the following:

 

5

--------------------------------------------------------------------------------


 

(i)                                     the Accrued Rights;

 

(ii)                                  all outstanding equity and non-equity
based awards (including any awards or interests under the Incentive Plans) held
by Employee immediately prior to the Date of Termination shall become fully
vested as of such date; provided, that, notwithstanding the foregoing, any
awards or interests held by Employee as of the Date of Termination under any
Incentive Plan shall continue to be governed by the terms and conditions of such
plans relating to the forfeiture of awards that are fully vested;

 

(iii)                               provided Employee delivers to the Company,
within 45 days following the Date of Termination, a properly executed release in
accordance with Section 8 of this Agreement, a lump sum payment equal to the sum
of (A) 18 months’ worth of Employee’s annualized Base Salary in effect on the
Date of Termination (determined without regard to any reduction in Base Salary
imposed by the Company in violation of Section 3(a) hereof), (B) 18 months’
worth of the average of the bonus amount(s) actually paid to Employee for the
three (3) calendar years ending prior to the Date of Termination (not including
any amounts paid to Employee pursuant to any of the Company’s Incentive Plans),
(C) the car allowance Employee would have received pursuant to Section 3(f) of
this Agreement had his employment continued for an additional 18 months, and (D)
the matching contributions that would have been made on behalf of Employee
pursuant to the Company’s 401(k) plan if Employee had continued participation in
such 401(k) plan for an additional 18 months, payable as soon as practicable but
no later than the earlier of (I) March 15 following the calendar year in which
termination occurs or (II) 90 days following the Date of Termination; and

 

(iv)                              provided Employee delivers to the Company,
within 45 days following the Date of Termination, a properly executed release in
accordance with Section 8 of this Agreement, Employee, his spouse and eligible
dependents (to the extent covered immediately prior to such termination) shall
continue to be eligible to participate in all of the Company’s group health
plans on the same terms and conditions as active employees of the Company for a
period of 18 months following the Date of Termination.  If benefits continue
pursuant to this Section 5(c)(iv) during a period when, in the absence of the
benefits provided in this Section 5(c)(iv), Employee or his dependants would not
be entitled to continuation coverage under Section 4980B of the Code, Employee
and his dependants shall receive reimbursement for all medical expenses no later
than the end of the calendar year immediately following the calendar year in
which the applicable expenses were incurred. The health care continuation
coverage period under COBRA, Code Section 4980B, or any replacement or successor
provision of United States tax law, shall run concurrently with the period
during which continued benefits are being provided pursuant to this Section
5(c)(iv).

 

(d)                                 Change in Control.

 

(i)                                     Notwithstanding any provision contained
herein, if Employee’s employment is terminated by the Company without Cause
(other than by reason of death or Disability), if Employee resigns for Good
Reason or in the event of a Non-Renewal that results from a Non-Renewal Notice
given by the Company, in each case, within 24 months following a Change in
Control (as defined below), Employee shall be entitled to receive:

 

6

--------------------------------------------------------------------------------


 

A.                                   the Accrued Rights;

 

B.                                     all outstanding equity and non-equity
based awards (including any awards or interests under the Incentive Plans) held
by Employee immediately prior to the Date of Termination shall become fully
vested as of such date; provided, that, notwithstanding the foregoing, any
awards or interests held by Employee as of the Date of Termination under any
Incentive Plan shall continue to be governed by the terms and conditions of such
plans relating to the forfeiture of awards that are fully vested;

 

C.                                     provided Employee delivers to the
Company, within 45 days following the Date of Termination, a properly executed
release in accordance with Section 8 of this Agreement, a lump sum payment equal
to the sum of (I) two (2) times Employee’s annualized Base Salary in effect on
the Date of Termination (determined without regard to any reduction in Base
Salary imposed by the Company in violation of Section 3(a) hereof), (II) two (2)
times the average of the bonus amount(s) actually paid to Employee for the three
(3) calendar years ending prior to the Date of Termination (not including any
amounts paid to Employee pursuant to any of the Company’s Incentive Plans),
(III) the car allowance Employee would have received pursuant to Section 3(f) of
this Agreement had his employment continued for an additional two (2) years, and
(IV) the matching contributions that would have been made on behalf of Employee
pursuant to the Company’s 401(k) plan if Employee had continued participation in
such 401(k) plan for an additional two (2) years, payable as soon as practicable
but no later than the earlier of (a) March 15 following the calendar year in
which termination occurs or (b) 90 days following the Date of Termination; and

 

D.                                    provided Employee delivers to the Company,
within 45 days following the Date of Termination, a properly executed release in
accordance with Section 8 of this Agreement, Employee, his spouse and eligible
dependents (to the extent covered immediately prior to such termination) shall
continue to be eligible to participate in all of the Company’s group health
plans on the same terms and conditions as active employees of the Company for a
period of 18 months following the Date of Termination.  If benefits continue
pursuant to this Section 5(d)(i)D during a period when, in the absence of the
benefits provided in this Section 5(d)(i)D, Employee or his dependants would not
be entitled to continuation coverage under Section 4980B of the Code, Employee
and his dependants shall receive reimbursement for all medical expenses no later
than the end of the calendar year immediately following the calendar year in
which the applicable expenses were incurred. The health care continuation
coverage period under COBRA, Code Section 4980B, or any replacement or successor
provision of United States tax law, shall run concurrently with the period
during which continued benefits are being provided pursuant to this Section
5(d)(i)D.

 

(ii)                                  For purposes of this Agreement, the term
“Change in Control” shall mean:

 

A.                                   (I) Any “person” or “group” of related
persons (as such terms are used in sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), other than Clayton
Williams, Jr. or any Affiliate or Related Person thereof (each, a “Permitted
Holder”), is or becomes the beneficial owner (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that such person or group shall be

 

7

--------------------------------------------------------------------------------


 

deemed to have “beneficial ownership” of all shares that such person or group
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, or more than 35% of the
total voting power of the outstanding capital stock (excluding any debt
securities convertible into equity) normally entitled to vote in the election of
directors (“Voting Stock”) of the Company (or its successor by merger,
consolidation or purchase of all or substantially all of its assets) (for
purposes of this clause, such person or group shall be deemed to beneficially
own any Voting Stock held by a parent entity, if such person or group
“beneficially owns” (as defined above), directly or indirectly, more than 35% of
the voting power of the Voting Stock of such parent entity); and (II) the
Permitted Holders “beneficially own” (as defined above), directly or indirectly,
in the aggregate less than 25% of the total voting power of the Voting Stock of
the Company (or its successor by merger, consolidation or purchase of all or
substantially all of its assets) or its parent entity and do not have the right
or ability by voting power, contract or otherwise to elect or designate for
election a majority of the Board of Directors of the Company (or such successor)
or its parent entity; or

 

B.                                     The first day on which a majority of the
members of the Board of Directors of the Company are not, as of any date of
determination, either (I) a member of the Board of Directors of the Company on
July 20, 2005, or (II) individuals who were nominated for election or elected to
the Company’s Board of Directors with the approval of the majority of the
directors described in clause (I) (or approved for nomination or election by the
majority of directors described in clause (I) or (II) hereof) who were members
of the Company’s Board of Directors at the time of such nomination or election;
or

 

C.                                     The sale, lease, transfer, conveyance or
other disposition (other than by way of merger or consolidation), in one or a
series of related transactions, of all or substantially all of the assets of the
Company and its Related Subsidiaries taken as a whole to any “person” (as such
term is used in sections 13(d) and 14(d) of the Exchange Act) other than a
Permitted Holder; or

 

D.                                    The adoption by the stockholders of the
Company of a plan or proposal for the liquidation or dissolution of the Company;
or

 

E.                                      The resignation or other removal for any
reason of Clayton W. Williams, Jr. from his current position at the Company,
including by reason of the death or Disability of Clayton W. Williams, Jr.

 

The terms “Affiliate,” “Related Person” and “Restricted Subsidiary” as used in
the definition of Change in Control shall have the meanings given to such terms
in that certain Indenture, dated July 20, 2005, among the Company, the
Subsidiary Guarantors and Wells Fargo Bank, National Association, as Trustee, as
amended from time to time.  The term “Disability,” as used in the definition of
Change in Control shall have the meaning given to such term in that certain
Employment Agreement, dated the date hereof, between the Company and Clayton W.
Williams, Jr. as amended from time to time.

 

(e)                                  No Other Amounts.  Except as otherwise
required by law (e.g., pursuant to COBRA) or as specifically provided herein,
all of Employee’s rights to Base Salary, severance, fringe benefits and bonuses
hereunder (if any) shall cease upon the termination of the

 

8

--------------------------------------------------------------------------------


 

Employment Term.  Upon termination of the Employment Term, the sole contractual
remedy of Employee and his successors, assigns, heirs, representatives and
estate shall be to receive the amounts described in Sections 5(a), 5(b), 5(c),
and 5(d), as applicable.

 

(f)                                    Notice of Termination.  Any termination
of Employee’s employment occurring in accordance with the terms of this Section
5 (other than by reason of Employee’s death or by reason of a Non-Renewal) shall
be communicated to the other party by written notice that (i) indicates the
specific termination provisions of this Agreement relied upon, (ii) sets forth
in reasonable detail the facts and circumstances claimed to provide a basis for
the termination, and (iii) specifies the Date of Termination (a “Notice of
Termination”), and that is delivered to the other party in accordance with
Section 9(f) of this Agreement.  The failure of a party to set forth in the
Notice of Termination any fact or circumstance that contributes to a showing of
the basis for termination shall not waive any right of such party hereunder or
later preclude such party from asserting such fact or circumstance in enforcing
its rights hereunder.

 

(g)                                 Date of Termination.  For purposes of this
Agreement, “Date of Termination” means the date of receipt of the Notice of
Termination or any later date specified therein, as the case may be; provided,
however, that if Employee’s employment is terminated by reason of his death, the
Date of Termination shall be the date of death of Employee and in the event of a
Non-Renewal, the Date of Termination shall be the last day of the Initial Term
or applicable Renewal Period.

 

(h)                                 Deemed Resignations.  Unless otherwise
agreed to in writing by the Company and Employee prior to termination of
Employee’s employment, any termination of Employee’s employment shall constitute
an automatic resignation of Employee as an officer of the Company and each
Affiliate of the Company, and an automatic resignation of the Employee from the
Board.  Employee agrees to promptly execute and deliver to the Company all
consents and agreements necessary to effectuate the termination of Employee’s
status as an officer and/or Employee’s resignation from the Board.

 

6.                                      Protection of Information.

 

(a)                                  Disclosure to and Property of the Company. 
All information, trade secrets, designs, ideas, concepts, improvements, product
developments, discoveries and inventions, whether patentable or not, that are
conceived, made, developed or acquired by Employee, individually or in
conjunction with others, during the term of his employment (whether during
business hours or otherwise and whether on the Company’s premises or otherwise)
that relate to the Company’s or any of its Affiliates’ business, products or
services and all writings or materials of any type embodying any such matters
(collectively, “Confidential Information”) shall be disclosed to the Company,
and are and shall be the sole and exclusive property of the Company or its
Affiliates.  Confidential Information does not, however, include any information
that is available to the public other than as a result of any unauthorized act
of Employee.

 

(b)                                 No Unauthorized Use or Disclosure.  Employee
agrees that Employee will preserve and protect the confidentiality of all
Confidential Information and work product of the Company and its Affiliates, and
will not, at any time during or after the termination of

 

9

--------------------------------------------------------------------------------


 

Employee’s employment with the Company, make any unauthorized disclosure of, and
shall not remove from the Company premises, and will use reasonable efforts to
prevent the removal from the Company premises of, Confidential Information or
work product of the Company or its Affiliates, or make any use thereof, in each
case, except in the carrying out of Employee’s responsibilities hereunder. 
Notwithstanding the foregoing, Employee shall have no obligation hereunder to
keep confidential any Confidential Information if and to the extent (i) such
information becomes generally known to the public or within the relevant trade
or industry other than due to Employee’s violation of this Section 6(b), or (ii)
disclosure thereof is specifically required by law; provided, however, that in
the event disclosure is required by applicable law and Employee is making such
disclosure, Employee shall provide the Company with prompt notice of such
requirement, and shall use commercially reasonable efforts to give such notice
prior to making any disclosure so that the Company may seek an appropriate
protective order.

 

(c)                                  Remedies.  Employee acknowledges that money
damages would not be a sufficient remedy for any breach of this Section 6 by
Employee, and the Company or its Affiliates shall be entitled to enforce the
provisions of this Section 6 by terminating payments then owing to Employee
under this Agreement and/or by specific performance and injunctive relief as
remedies for such breach or any threatened breach.  Such remedies shall not be
deemed the exclusive remedies for a breach of this Section 6, but shall be in
addition to all remedies available at law or in equity to the Company, including
the recovery of damages from Employee and remedies available to the Company
pursuant to other agreements with Employee.

 

(d)                                 No Prohibition.  Nothing in this Section 6
shall be construed as prohibiting Employee, following the expiration of the 12
month period immediately following Employee’s termination of employment with the
Company, from being employed by any Competing Business (as defined below) or
engaging in any Prohibited Activity (as defined below); provided, that during
such employment or engagement Employee complies with his obligations under this
Section 6.

 

7.                                      Non-Competition and Non-Solicitation.

 

(a)                                  Definitions.  As used in this Agreement,
the following terms shall have the following meanings:

 

(i)                                     “Competing Business” means any business,
individual, partnership, firm, corporation or other entity engaged in the
exploration for and development and production of oil and natural gas.

 

(ii)                                  “Prohibited Activity” means any service or
activity on behalf of a Competing Business that involves the planning,
management, supervision, or providing of services that are similar in nature or
purpose to those services Employee provided to the Company within the last 12
months of Employee’s employment with the Company or any other activities that
would involve the use or disclosure of Confidential Information.

 

(iii)                               “Restricted Area” means those geographic
regions indentified as areas of current exploration and areas of development
activity in the Company’s most recent Form 10-K and Form 10-Q, as applicable,
filed with the U.S. Securities and Exchange

 

10

--------------------------------------------------------------------------------


 

Commission.  The parties stipulate that the forgoing is a reasonable area
restriction because the area identified is the market area with respect to which
Employee will help the Company provide its products and services, help analyze,
and/or receive access to Confidential Information.

 

(b)                                 Protective Covenants and Restrictions. 
Employee agrees that the following protective covenants are reasonable and
necessary for the protection of the Company’s legitimate business interests, do
not create any undue hardship on Employee, and are not contrary to the public
interest:

 

(i)                                     Non-compete.  Employee expressly
covenants and agrees that, during the Employment Term and for 12 months
following termination of Employee’s employment with the Company for any reason,
he will not engage, directly or indirectly, in and he will not and will cause
his Affiliates not to, directly or indirectly, own, manage, operate, join,
control or participate in or be connected with, or loan money to or sell or
lease equipment to, any Competing Business in the Restricted Area, other than
pursuant to (A) any oil and gas properties (I) owned by Employee as of the
Effective Date hereof or (II) acquired by Employee after the Effective Date
pursuant to inheritance, bequest or the laws of descent or distribution, or (B)
any awards or other interests held by Employee, as of the Effective Date hereof
or acquired thereafter, under any Incentive Plan.  In the event of Employee’s
termination of employment by the Company for Cause or by the Employee without
Good Reason, this Section 7(b)(i) shall cease to apply as of Employee’s Date of
Termination, unless the Company continues to pay Employee his Base Salary in
effect as of the Date of Termination for 12 months following termination of
Employee’s employment.

 

(ii)                                  Non-solicitation.  Employee further
expressly covenants and agrees that during the Employment Term and for 24 months
following termination of Employee’s employment with the Company for any reason,
he will not and he will cause his Affiliates not to (A) cause, solicit, induce
or encourage any individual who, on the Date of Termination, is an employee of
the Company or its Affiliates to leave such employment or hire, employ or
otherwise engage any such individual (other than employees of the Company or its
Affiliates who respond to general advertisements for employment in newspapers or
other periodicals of general circulation), or (B) cause, induce or encourage any
actual or material prospective client, customer, supplier, landlord, lessor, or
licensor of the Company or its Affiliates to terminate or modify any such actual
or prospective relationship that exists on the Date of Termination.

 

(c)                                  Permitted Ownership.  Notwithstanding any
of the foregoing or anything else to the contrary in this Agreement, (i)
Employee may own, for investment purposes only, up to 5% of the outstanding
stock or other equity securities of any publicly held corporation or other
entity whose stock or equity securities are either listed on a national
securities exchange or on the NASDAQ National Market System, if Employee is not
otherwise affiliated with such corporation or entity and (ii) Employee is
permitted to engage in the endeavors set forth on Exhibit A attached hereto.

 

(d)                                 Reasonableness.  Employee and the Company
agree and acknowledge that the limitations as to time, geographical area and
scope of activity to be restrained as set forth in this Section 7 are the result
of arm’s-length bargaining, are fair and reasonable, and do not

 

11

--------------------------------------------------------------------------------


 

impose any greater restraint than is necessary to protect the legitimate
business interests of the Company in light of (i) the nature and wide geographic
scope of the Company’s operations; (ii) Employee’s level of control over and
contact with the Company’s business in the Restricted Area; (iii) the fact that
the Company’s business is conducted throughout the Restricted Area; and (iv) the
amount of compensation that Employee is receiving in connection with the
performance of his duties hereunder.

 

(e)                                  Relief and Enforcement.  Employee hereby
represents to the Company that he has read and understands, and agrees to be
bound by, the terms of this Section 7.  It is the desire and intent of the
parties hereto that the provisions of this Section 7 be enforced to the fullest
extent permitted under applicable law, whether now or hereafter in effect. 
However, to the extent that any part of this Section 7 may be found invalid,
illegal or unenforceable for any reason, it is intended that such part shall be
enforceable to the extent that a court of competent jurisdiction shall determine
that such part, if more limited in scope, would have been enforceable, and such
part shall be deemed to have been so written and the remaining parts shall as
written be effective and enforceable in all events.  Employee and the Company
further agree and acknowledge that, in the event of a breach or threatened
breach of any of the provisions of this Section 7, the Company shall be entitled
to immediate injunctive relief, as any such breach would cause the Company
irreparable injury for which it would have no adequate remedy at law.  Nothing
herein shall be construed so as to prohibit the Company from pursuing any other
remedies available to it hereunder, at law or in equity, for any such breach or
threatened breach.

 

(f)                                    Consulting and Litigation Assistance. 
Employee agrees that, during the period following Employee’s Date of Termination
during which Employee remains subject to the non-compete provisions of Section
7(b)(i) above, upon request from the Company, Employee will assist the Company
in a consulting capacity and/or cooperate with the Company and its Affiliates in
the defense of any claims or actions that may be made by or against the Company
or any of its Affiliates that affect Employee’s prior areas of responsibility,
except if Employee’s reasonable interests are materially adverse to the Company
or its Affiliates in such claim or action.  Notwithstanding anything to the
contrary in the foregoing sentence, in the event the Company requests Employee’s
assistance and/or cooperation pursuant to this Section 7(f), Employee shall not
be required to devote more than five (5) hours per month to assisting the
Company pursuant to this Section 7(f); provided, that if, at the request of the
Company, the Employee agrees to devote in excess of five (5) hours per month to
assisting the Company pursuant to this Section 7(f), then the Company will
compensate Employee for each additional hour of assistance in excess of five (5)
hours at an hourly rate of $250 per hour.

 

8.                                      Release of Claims.  Notwithstanding any
other provision in this Agreement to the contrary, in consideration for
receiving the severance benefits described in Sections 5(b), 5(c)(iii),
5(c)(iv), 5(d)(i)C and/or 5(d)(i)D, as applicable, Employee hereby agrees to
execute (and not revoke) a general release of claims against the Company and its
Affiliates (excluding claims for indemnification, claims for coverage under
officer and director policies, and claims as a stockholder of the Company).  If
Employee fails to properly execute and deliver such release (or revokes the
release), Employee agrees that Employee shall not be entitled to receive the
severance benefits described in Sections 5(b), 5(c)(iii), 5(c)(iv), 5(d)(i)C
and/or 5(d)(i)D, as applicable.  For purposes of this Agreement, a release shall
be considered to have been executed

 

12

--------------------------------------------------------------------------------


 

by Employee if it is signed by Employee’s legal representative, in the case of
Employee’s Disability, or on behalf of Employee’s estate in the case of
Employee’s death.

 

9.                                      General Provisions.

 

(a)                                  Amendments and Waiver.  The terms and
provisions of this Agreement may not be modified or amended, nor may any of the
provisions hereof be waived, temporarily or permanently, except pursuant to a
written instrument executed by the party to be bound by such modification or
amendment.  The failure of any party to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

 

(b)                                 Withholding.  The Company shall be entitled
to withhold from any compensation, benefits, or amounts payable under this
Agreement all federal, state, local or other taxes as may be required pursuant
to any law or governmental regulation or ruling.

 

(c)                                  Severability.  It is the desire and intent
of the parties hereto that the provisions of this Agreement be enforced to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought.  Accordingly, if any particular
provision of this Agreement shall be adjudicated by a court of competent
jurisdiction to be invalid, prohibited or unenforceable for any reason, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of this Agreement or affecting the validity or enforceability of
such provision in any other jurisdiction.  Notwithstanding the foregoing, if
such provision could be more narrowly drawn so as not to be invalid, prohibited
or unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

(d)                                 Entire Agreement.  This Agreement
constitutes the entire agreement of the parties with regard to the subject
matter hereof, and contains all the covenants, promises, representations,
warranties and agreements between the parties with respect to employment of
Employee by the Company.  Without limiting the scope of the preceding sentence,
all understandings and agreements preceding the date of execution of this
Agreement and relating to the subject matter hereof are hereby null and void and
of no further force and effect.

 

(e)                                  Successors and Assigns.  Except as
otherwise provided herein, this Agreement shall bind and inure to the benefit of
and be enforceable by the parties hereto and their respective successors,
permitted assigns, heirs and personal representatives and estates, as the case
may be.  Anything contained herein to the contrary notwithstanding, unless
otherwise expressly provided in this Agreement, neither this Agreement nor any
right or obligation hereunder of any party may be assigned or delegated without
the prior written consent of the other party hereto; provided, however, that the
Company may assign this Agreement to any of its Affiliates.  Except as expressly
provided herein, this Agreement shall not confer any rights or remedies upon any
person or legal entity other than the parties hereto and their respective
successors and permitted assigns.

 

13

--------------------------------------------------------------------------------


 

(f)                                    Notices.  For purposes of this Agreement,
notices and all other communications provided for herein shall be in writing and
shall be deemed to have been duly given (i) when received, if delivered
personally or by courier, (ii) on the date receipt is acknowledged, if delivered
by certified mail, postage prepaid, return receipt requested, or (iii) one day
after transmission, if sent by facsimile transmission with confirmation of
transmission, as follows:

 

If to Employee, at:

6 Desta Drive, Suite 1100

 

Midland, TX  79705

 

 

If to the Company, at  

c/o Paul Latham

 

6 Desta Drive, Suite 6500

 

Midland, TX  79705

 

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.

 

(g)                                 Construction.  Where specific language is
used to clarify by example a general statement contained herein, such specific
language shall not be deemed to modify, limit or restrict in any manner the
construction of the general statement to which it relates.  The language used in
this Agreement shall be deemed to be the language chosen by the parties to
express their mutual intent, and no rule of strict construction shall be applied
against any party.   The word “including” means “including, without limitation.”

 

(h)                                 Governing Law.  The provisions of this
agreement shall be governed by and construed in accordance with the laws of the
State of Texas, without giving effect to any choice of law or conflicting
provision or rule.

 

(i)                                     Mutual Contribution.  The parties to
this Agreement have mutually contributed to its drafting.  Consequently, no
provision of this Agreement shall be construed against any party on the grounds
that such party drafted the provision or caused it to be drafted.

 

[Signature Page Follows]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the Effective Date.

 

 

 

CLAYTON WILLIAMS ENERGY, INC.

 

 

 

 

 

By:

/s/ L. Paul Latham

 

Name:  

L. Paul Latham

 

Title:

Executive Vice President

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Michael L. Pollard

 

Michael L. Pollard

 

SIGNATURE PAGE TO EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PERMITTED ENDEAVORS

 

Oil & Gas.  Ownership and management of any oil and gas interests (of whatever
kind and whether owned directly, through partnership interest or otherwise) that
are owned as of the Effective Date; inherited in the future; received under any
Company Incentive Plan or received under any incentive plan from a Williams
Entity or any entity owned or controlled by Clayton W. Williams, Jr.

 

Real Estate.  Ownership and management of any real estate interest (of whatever
kind, and whether owned directly, through partnership interest or otherwise).

 

--------------------------------------------------------------------------------